MEMORANDUM OPINION


Nos. 04-07-00651-CV & 04-07-00652-CV

ADVANCE'D TEMPORARIES, INC.,
Appellant

v.

Debbie HERNANDEZ, Individually and Jennifer Delgado, Individually,
Appellees

From the 150th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2007-CI-07271 & 2007-CI-07268
Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Justice
	Karen Angelini, Justice
	Sandee Bryan Marion, Justice

Delivered and Filed:   November 28, 2007

DISMISSED
	Before the court is appellant's motion for voluntary dismissal.  Appellant's motion to dismiss
is granted, and these appeals are dismissed.  See Tex. R. App. P. 42.1(a)(1).  Costs of appeal are
taxed against the appellant.  See id. at (d).   
							PER CURIAM